DETAILED ACTION
This Office action is in response to the amendment filed on July 26, 2022.
Claims 1-6, 8-14, and 16-20 are pending.
Claims 1, 10, 13, 17, and 18 have been amended.
Claims 7 and 15 have been canceled.
Claims 1-6, 8-14, and 16-20 are allowed and will be renumbered as 1-18 in the patent.
The objections to Claims 1, 7,  8, 10, 13, and 15 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-12 are withdrawn in view of Examiner’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with John P. Wagner, Jr. (Reg. No. 35,398) on August 4, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 07/26/2022), please amend Claims 1, 10, 13, 17, and 18 as follows:

1. (Currently Amended) An intent compiler stored on a memory, the intent compiler comprising:
a backend services layer, wherein the backend services layer comprises at least one service application programming interface (API) specification;
a service adapter layer, wherein the service adapter layer [[to]] receives the at least one service API specification and automatically generates at least one service adapter based on the at least one service API specification, and wherein the service adapter layer further comprises:
an abstraction library to parse the at least one service API specification into an abstracted API specification document;
a language bindings generator to convert the abstracted API specification document into a model and operation in at least one programming language; and
a service adapter generator to use the model and operation in the at least one programming language from the language bindings generator to generate the at least one service adapter and at least one service adapter interface document; and
an application layer, wherein the application layer [[to]] automatically generates an application[[;]] from information contained in the at least one service adapter.

2. (Original) The intent compiler of Claim 1, wherein the application is a cloud-based application.

3. (Original) The intent compiler of Claim 1, wherein the application is a graphical user interface (GUI) application.

4. (Original) The intent compiler of Claim 1, wherein the application is a command line interface (CLI) application.

5. (Original) The intent compiler of Claim 1, further comprising:
a bifröst message bus to provide communications between the backend services layer, the service adapter layer, and the application layer.

6. (Original) The intent compiler of Claim 5, wherein the bifröst message bus is the only form of communication between the backend services layer, the service adapter layer, and the application layer.

7. (Canceled)

8. (Previously Presented) The intent compiler of Claim 1, wherein the service adapter layer further comprises:
a specification generator to produce a service adapter specification document from the abstracted API specification document; and
an application generation orchestrator to coordinate an operation of each component of the intent compiler.

9. (Original) The intent compiler of Claim 1, wherein the service adapter layer further comprises:
a semantic differ to highlight, at a semantic level, a difference between any two versions of an abstracted API specification document to identify changes to an API contract.

10. (Currently Amended) The intent compiler of Claim 1, wherein the application layer further comprises:
a models and operations generator to use a service adapter interface document output by a service adapter generator, to instantiate runtime language bindings for models and operations in a multitude of programming languages, using a plugin strategy.

11. (Original) The intent compiler of Claim 10, wherein the application layer further comprises:
a graphical user interface (GUI) application generator to use an application specification document and the models and operations generated by the models and operations generator to produces a GUI application.

12. (Original) The intent compiler of Claim 10, wherein the application layer further comprises:
a command line interface (CLI) application generator to create a CLI application for each service adapter based on the operations and models generated by the models and operations generator.

13. (Currently Amended) A computer-implemented method for generating an application, the computer-implemented method comprising:
accessing a backend services layer comprising at least one service application programming interface (API) specification;
receiving, at a service adapter layer, the at least one service API specification, wherein the service adapter layer further comprises:
parsing the at least one service API specification into an abstracted API specification document;
converting the abstracted API specification document into a model and operation in at least one programming language; and
generating at least one service adapter and at least one service adapter interface document from the model and operation in the at least one programming language;
automatically generating, at the service adapter layer, at least one service adapter based on the at least one service API specification; and
using an application layer to automatically generate an application from information contained in the at least one service adapter.

14. (Original) The computer-implemented method of Claim 13, further comprising:
utilizing a bifröst message bus to provide communications between the backend services layer, the service adapter layer, and the application layer.

15. (Canceled)

16. (Previously Presented) The computer-implemented method of Claim 13, wherein the service adapter layer further comprises:
producing a service adapter specification document from the abstracted API specification document.

17. (Currently Amended) The computer-implemented method of Claim 13, wherein the service adapter layer further comprises:
determining, at a semantic level, a difference between any two versions of an abstracted API specification document to identify changes to an API contract.

18. (Currently Amended) The computer-implemented method of Claim 13, wherein the application layer further comprises:
using a service adapter interface document to instantiate runtime language bindings for models and operations in a multitude of programming languages, using a plugin strategy.

19. (Original) The computer-implemented method of Claim 18, wherein the application layer further comprises:
using an application specification document and the models and operations to generate a graphical user interface (GUI) application.

20. (Original) The computer-implemented method of Claim 18, wherein the application layer further comprises:
creating a command line interface (CLI) application for each service adapter based on the models and operations.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the service adapter layer further comprises: an abstraction library to parse the at least one service API specification into an abstracted API specification document; a language bindings generator to convert the abstracted API specification document into a model and operation in at least one programming language; and a service adapter generator to use the model and operation in the at least one programming language from the language bindings generator to generate the at least one service adapter and at least one service adapter interface document” as recited in independent Claim 1; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 13.
The closest cited prior art, the combination of US 2020/0387415 (hereinafter “Take”) and US 7,370,335 (hereinafter “White”), teaches efficiently creating an API adapter unit used in new wholesale services/specification change. However, the combination of Take and White fails to teach “wherein the service adapter layer further comprises: an abstraction library to parse the at least one service API specification into an abstracted API specification document; a language bindings generator to convert the abstracted API specification document into a model and operation in at least one programming language; and a service adapter generator to use the model and operation in the at least one programming language from the language bindings generator to generate the at least one service adapter and at least one service adapter interface document” as recited in independent Claim 1; and further fails to teach similarly-worded limitations as recited in independent Claim 13.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191